          Case 2:19-cv-00325-JCM-NJK Document 52 Filed 10/29/20 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     JAMES EBRAHIMI,
 7                                                        Case No.: 2:19-cv-00325-JCM-NJK
            Plaintiff(s),
 8                                                                      ORDER
     v.
 9                                                                  [Docket No. 48]
     CCW LANTANA, LLC, et al.,
10
            Defendant(s).
11
12         Pending before the Court is a stipulation to stay discovery. Docket No. 48. The parties
13 request a stay of all discovery deadlines pending the Court’s ruling on Defendants’ motion to
14 compel Plaintiff to undergo a mental competency examination. See id. at 1.
15         The Court has broad discretionary power to control discovery. See, e.g., Little v. City of
16 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). Additionally, the Court must construe, administer, and
17 employ the Federal Rules of Civil Procedure “to secure the just, speedy, and inexpensive
18 determination of every action and proceeding.”
19         Accordingly, the Court GRANTS the parties’ stipulation to stay all discovery deadlines
20 pending the Court’s ruling on Defendants’ motion to compel Plaintiff to undergo a mental
21 competency examination. Docket No. 48.
22         IT IS SO ORDERED.
23         Dated: October 29, 2020
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                    1
